OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of voluntary manslaughter and her punishment was assessed by a jury at twenty years confinement. This conviction was affirmed. Slott v. State, 824 S.W.2d 225 (Tex.App.—Beaumont 1992). Appellant seeks discretionary review of the Court of Appeals’ holding that evidence of unadjudicated extraneous offenses was admissible in the punishment phase of trial.
During the punishment phase, the trial court permitted Appellant’s husband to testify that Appellant had assaulted him on two different occasions. Neither of these assaults resulted in a final conviction. The Court of Appeals held that this evidence was admissible under the 1989 amendment to Art. 37.07, § 3(a), V.A.C.C.P.
The Court of Appeals’ opinion was handed down before our decision in Grunsfeld v. State, 843 S.W.2d 521 (Tex.Cr.App.1992). We therefore grant Appellant’s petition, reverse the judgment of the Court of Appeals, and remand the cause to that court for reconsideration in light of our decision in Grunsfeld.